t c summary opinion united_states tax_court lance a landers petitioner v commissioner of internal revenue respondent docket no 13406-03s filed date lance a landers pro_se scott e fink for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an addition_to_tax under sec_6651 of dollar_figure the issues for decision are whether dollar_figure of income received by petitioner is subject_to ordinary_income tax whether the income is subject_to self-employment_tax and whether petitioner is liable for an addition_to_tax under sec_6651 some of the facts in this case have been stipulated and are so found petitioner resided in new york new york at the time he filed his petition sec_7491 does not affect the outcome because petitioner’s liability for the deficiency is decided on the preponderance_of_the_evidence petitioner untimely filed his form_1040 u s individual_income_tax_return on date petitioner reported the dollar_figure at issue on schedule d capital_gains_and_losses attached to his return he reported that amount as long- term capital_gains and losses-assets held more than one year this amount was offset in full by petitioner’s capital losses respondent determined that the dollar_figure was nonemployee compensation subject_to self-employment_tax during all relevant times petitioner was an attorney licensed to practice law in the state of new york petitioner was associated with the law firm of weiner millo firm prior to at the firm petitioner had a colleague jonathan tolpin mr tolpin another attorney petitioner left the firm in late mr tolpin left the firm in in petitioner referred two clients to mr tolpin the property damage client contacted petitioner during his time at the firm petitioner referred the personal injury client to mr tolpin while petitioner was in the process of closing petitioner’s law practice petitioner received dollar_figure from mr tolpin this represented petitioner’s portion of the fee from the date settlement of the property damage client’s claim petitioner also received dollar_figure from mr tolpin this represented petitioner’s portion of the fee in the date settlement of the personal injury client’s claim during petitioner received a total of dollar_figure rounded from mr tolpin mr tolpin reported the dollar_figure he paid to petitioner as nonemployee compensation on form 1099-misc miscellaneous income petitioner contended that the dollar_figure was not paid for services performed but for transfer of goodwill which qualifies for capital_gains treatment sec_1401 imposes a self-employment_tax on the self- employment income of every individual for each taxable_year sec_1402 in relevant part defines self-employment_income as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 excludes from net_earnings_from_self-employment any gain_or_loss from the sale_or_exchange of a capital_asset sec_1402 provides that in the context of self-employment_income or net_earnings_from_self-employment the term trade_or_business has the same meaning as when used in sec_162 relating to trade_or_business_expenses there is no question that during the taxable_year in issue petitioner was in the trade_or_business of practicing law for example petitioner attached to his federal_income_tax return a schedule c profit or loss from business on which he described his business as legal services on that schedule c he reported dollar_figure he received from the firm nothing in the record indicates that petitioner was to receive any payment for goodwill rather the closing statements signed by mr tolpin and filed with the office of court administration in new york for each client state that the amounts paid to petitioner were paid to him as an attorney participating in the contingent_compensation moreover the retainer statements signed by mr tolpin and filed with the office of court administration in new york new york for each client list petitioner as the attorney referring the client the retainer statement for the property damage client states that petitioner is entitled to one-third of the attorney’s fees the retainer statement for the personal injury client is silent as to petitioner’s fee we note that although petitioner claims that he received one-third of the legal fees recovered for each client the closing statements reflect that petitioner actually received approximately one-half of the legal fees recovered petitioner reported the dollar_figure received from mr tolpin on his schedule d as a long-term_capital_gain petitioner listed the date acquired as date and the date sold as date these dates do not comport with the evidence in the record for example for the property damage client the retainer statement signed by petitioner on date lists the date of damage as date and the date of agreement as to retainer as date the retainer agreement signed by mr tolpin on date lists the date of agreement as to retainer as date the closing statement signed by mr tolpin on date indicates that the property damage claim was settled on date similar discrepancies are in the documents relating to the personal injury client other than his own testimony petitioner presented no evidence that the dollar_figure received from mr tolpin for petitioner’s percentage of the legal fees recovered was for goodwill and therefore entitled to capital_gains treatment this was merely a fee-splitting arrangement between two attorneys on this record we find that petitioner mischaracterized the dollar_figure as capital_gains on his return we conclude that the dollar_figure received by petitioner was ordinary_income subject_to self-employment_tax accordingly we sustain respondent’s determination on this issue sec_6651 imposes an addition_to_tax for failure to timely file a tax_return unless failure to do so is due to reasonable_cause and not willful neglect the taxpayer must prove both reasonable_cause and lack of willful neglect 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite because petitioner stipulated that he filed his tax_return on date respondent has met his burden of production with respect to the addition_to_tax under sec_6651 sec_7491 116_tc_438 petitioner requested and was granted two filing extensions until date and then until date but did not file his return until date petitioner provided no evidence that his failure to timely file his tax_return was due to reasonable_cause and not willful neglect on this record we conclude that petitioner is liable for the addition_to_tax under sec_6651 as determined by respondent contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
